
	

113 S1016 IS: Preserving Freedom from Unwarranted Surveillance Act of 2013
U.S. Senate
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1016
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2013
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect individual privacy against unwarranted
		  governmental intrusion through the use of the unmanned aerial vehicles commonly
		  called drones, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Preserving Freedom from
			 Unwarranted Surveillance Act of 2013.
		2.DefinitionsIn this Act—
			(1)the term drone has the meaning
			 given the term unmanned aircraft in section 331 of the FAA
			 Modernization and Reform Act of 2012 (49 U.S.C. 40101 note); and
			(2)the term law enforcement party
			 means a person or entity authorized by law, or funded by the Government of the
			 United States, to investigate or prosecute offenses against the United
			 States.
			3.Prohibited use
			 of dronesExcept as provided
			 in section 4, a person or entity acting under the authority, or funded in whole
			 or in part by, the Government of the United States shall not use a drone to
			 gather evidence or other information pertaining to criminal conduct or conduct
			 in violation of a statute or regulation except to the extent authorized in a
			 warrant that satisfies the requirements of the Fourth Amendment to the
			 Constitution of the United States.
		4.ExceptionsThis Act does not prohibit any of the
			 following:
			(1)Patrol of
			 bordersThe use of a drone to patrol national borders to prevent
			 or deter illegal entry of any persons or illegal substances.
			(2)Exigent
			 circumstancesThe use of a drone by a law enforcement party when
			 exigent circumstances exist. For the purposes of this paragraph, exigent
			 circumstances exist when the law enforcement party possesses reasonable
			 suspicion that under particular circumstances, swift action to prevent imminent
			 danger to the life of an individual is necessary.
			(3)High
			 riskThe use of a drone to counter a high risk of a terrorist
			 attack by a specific individual or organization, when the Secretary of Homeland
			 Security determines credible intelligence indicates there is such a
			 risk.
			5.Remedies for
			 violationAny aggrieved party
			 may in a civil action obtain all appropriate relief to prevent or remedy a
			 violation of this Act.
		6.Prohibition on
			 use of evidenceNo evidence
			 obtained or collected in violation of this Act may be admissible as evidence in
			 a criminal prosecution in any court of law in the United States.
		
